People v Cardascia (2018 NY Slip Op 01932)





People v Cardascia


2018 NY Slip Op 01932


Decided on March 21, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
MARK C. DILLON
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2016-06537
 (Ind. No. 121/14)

[*1]The People of the State of New York, respondent,
v Dominic R. Cardascia, appellant.


Thomas N. N. Angell, Poughkeepsie, NY (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Bridget Rahilly Steller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Dutchess County (Peter M. Forman, J.), imposed May 25, 2016, sentencing him to consecutive indeterminate terms of imprisonment of 2&frac13; to 7 years upon his conviction of forgery in the second degree, and 1&frac13; to 4 years upon his conviction of criminal possession of stolen property in the fourth degree, on the ground that the sentence was excessive.
ORDERED that the sentence is modified, as a matter of discretion in the interest of justice, by providing that the two indeterminate terms of imprisonment shall run concurrently with each other; as so modified, the sentence is affirmed.
The sentence, although legally permissible, is excessive to the extent indicated herein (see People v Suitte , 90 AD2d 80).
SCHEINKMAN, P.J., DILLON, MILLER, HINDS-RADIX and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court